—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), was sufficient to establish that defendant engaged in deviate sexual intercourse with the victim (see, *1056Penal Law § 130.00 [2]; § 130.50 [3]), and the jury’s verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Sodomy, 1st Degree.) Present. —Denman, P. J., Green, Balio, Fallon and Boehm, JJ.